Per Quriam.

This is a motion to expunge from the record the bill of exceptions, on the ground that there appears of record no order of court fixing a time within which the bill might be prepared and filed. In the absence of a stipulation between the parties (Rhodes v. Drummond, 8 Col. 374), and in the absence of an order of court permitting the bill of exceptions to be signed out of term, a bill of exceptions, so called, signed in vacation, is properly no part of the record. As held in the case above cited, agreement of counsel or parties might supply the absence of an order of court; but here no such agreement is shown.
A cross motion, however, was made and time allowed within which to amend the record to conform to the alleged fact, showing that the court had made the necessary order. The time allowed by this court expired three months ago, but no amended record has been produced.
The motion to strike the bill of exceptions from the record must be allowed.

Motion allowed.